Exhibit 10.13(h)

 
CHANGE IN CONTROL TERMINATION AGREEMENT




This Change in Control Termination Agreement (the “Agreement”) is entered into
as of April 1, 2007, between Middlesex Water Company, a New Jersey corporation,
with its principal place of business located at 1500 Ronson Road, P.O. Box 1500,
Iselin, New Jersey 08830-0452, (the “Company”), and Bernadette M. Sohler,
residing at 62 Timberlane Drive, Colonia, New Jersey 07067, (referred to as
“You” in this Agreement).


Recitals


A.           The Company considers it essential to the best interests of its
stockholders to foster the continuous employment of key management personnel. In
this connection, the Board of Directors of the Company (the “Board”) recognizes
that, as is the case with many publicly held Companies, the possibility of a
Change In Control may exist.  This possibility, and the uncertainty and
questions that it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
stockholders.


B.           The Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including yourself, to the assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change In Control of the Company.


C.           To induce you to remain in the employ of the Company, and in
consideration of your agreement set forth below, the Company agrees that you
shall receive the severance benefits set forth in this Agreement in the event
your employment with the Company is terminated or “constructively terminated” as
defined herein in connection with a “Change In Control of the Company” (as
defined in Section 2 below) under the circumstances described below.  This
Agreement is meant to supersede any other specific written agreements that may
have been entered into between yourself and the Company concerning termination
of employment.


Therefore, in consideration of your continued employment and the parties’
agreement to be bound by the terms contained in this Agreement, the parties
agree as follows:


1.  Term of Agreement.  This Agreement shall commence as of  April 1, 2007 and
shall continue in effect through December 31, 2007.  However, commencing on
December 31, 2007, and each December 31 afterwards, the term of this Agreement
shall automatically be extended for one additional year unless, no later than
the preceding November 1, the Company shall have given notice that


Page 1 of 11

--------------------------------------------------------------------------------




it does not wish to extend this Agreement. Notwithstanding the foregoing, if a
Change In Control of the Company shall be proposed to occur or have occurred
during the original or any extended term of this Agreement, this Agreement shall
continue in effect until your termination of employment with the Company or its
successor or when all amounts due under this Agreement following a termination
have been paid, whichever is later.


2.  Change In Control.  No benefits shall be payable under this Agreement unless
there shall have been a Change In Control of the Company, as set forth
below.  For purposes of this Agreement, a “Change In Control” of the Company
shall be deemed to occur if any party or group acquires beneficial ownership of
20 percent or more of the voting shares of the Company; or if shareholder
approval is required for a transaction involving the acquisition of the Company
through the purchase or exchange of the stock or assets of the Company by merger
or otherwise; or if one-third or more of the Board elected in a 12-month period
or less are so elected without the approval of a majority of the Board as
constituted at the beginning of such period; or a liquidation or dissolution of
Company.


3.  Termination Following Change In Control.  If any of the events described in
Section 2 above constituting a Change In Control of the Company shall have
occurred, unless the termination is (A) because of your death, Disability or
Retirement, (B) by the Company for Cause, or (C) by you other than for Good
Reason, on the subsequent termination or “Constructive Termination” of your
employment during the term of this Agreement:  (i) you shall be entitled to the
benefits provided in subsection 4.3 below if such termination occurs on or
before the third anniversary of the Change in Control or (ii) you shall be
entitled to the benefits provided in subsection 4.4 below if such termination
occurs after the third anniversary of the Change in Control.


3.1 Disability; Retirement.  If, as a result of your incapacity due to physical
or mental illness, you shall have been absent from the full-time performance of
your duties with the Company for 6 consecutive months, and within 30 days after
written notice of termination is given you shall not have returned to the
full-time performance of your duties, your employment may be terminated for
"Disability."  Termination by the Company or you of your employment based on
"Retirement" shall mean termination in accordance with the Company's retirement
policy, including early retirement, generally applicable to its salaried
employees or in accordance with any retirement arrangement established with your
consent with respect to you.


3.2  Cause.  Termination by the Company of your employment for "Cause" shall
mean termination on:


3.2.1  The willful and continued failure by you to substantially perform your
duties with the Company as such employment was


Page 2 of 11

--------------------------------------------------------------------------------




performed by you prior to the Change of Control (other than any such failure
resulting from your incapacity due to physical or mental illness or any such
actual or anticipated failure after the issuance by you of a Notice of
Termination for Good Reason as defined in Subsections 3.4 and 3.3, respectively)
after a written demand for substantial performance is delivered to you by the
Board, which demand specifically identifies the manner in which the Board
believes that you have not substantially performed your duties; or


3.2.2 The willful act by you in conduct that is demonstrably and materially
injurious to the Company, and which the Board deems to cause or will cause
substantial economic damage to the Company or injury to the business reputation
of the Company, monetarily or otherwise.  For purposes of this Subsection, no
act, or failure to act, on your part shall be deemed “willful" unless done, or
omitted to be done, by you not in good faith and without a reasonable belief
that your action or omission was in the best interest of the
Company.  Notwithstanding the foregoing, you shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to you a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of conduct
set forth above in clauses 3.2.1 or 3.2.2 of the first sentence of this
Subsection and specifying the particulars in detail.


3.3 Good Reason.  You shall be entitled to terminate your employment for Good
Reason.  For purposes of this Agreement, "Good Reason" shall mean, without your
express written consent, the occurrence in connection with a Change In Control
of the Company of any of the following circumstances unless, in the case of
paragraphs 3.3.1, 3.3.5, 3.3.6, 3.3.7, or 3.3.8, the circumstances are fully
corrected prior to the Date of Termination specified in the Notice of
Termination, as defined in Subsections 3.5 and 3.4, respectively, given in
respect of them.  If you have Good Reason for your termination you shall be
considered to have been “Constructively Terminated” by the Company under the
following circumstances:


3.3.1  The assignment to you of any duties inconsistent with your status and
position (i) prior to the Change In Control where such change is a direct result
of any pending Change in Control; or (ii) as such status exists immediately
prior to the Change In Control of the Company, or (iii) a substantial adverse
alteration in the nature or


Page 3 of 11

--------------------------------------------------------------------------------




status of your responsibilities from those in effect immediately prior to the
Change In Control of the Company whichever is applicable;


3.3.2 A reduction by the Company in your annual base salary as in effect on this
date or as the same may be increased from time to time irrespective of future
Company policies including any across-the-board salary reductions similarly
affecting all key employees of the Company;


3.3.3 Your relocation, without your consent, to a location not within
twenty-five (25) miles of your present office or job location, except for
required travel on the Company's business to an extent substantially consistent
with your present business travel obligations;


3.3.4 The failure by the Company, without your consent, to pay to you any part
of your current compensation, or to pay to you any part of an installment of
deferred compensation under any deferred compensation program of the Company,
within fourteen (14) days of the date the compensation is due;


3.3.5 The failure by the Company to continue in effect any bonus to which you
were entitled, or any compensation plan in which you participate (i) prior to
the Change in Control where such change is a direct result of any pending Change
In Control, or (ii) immediately prior to the Change In Control of the Company
that is material to your total compensation, including but not limited to the
Company's Restricted Stock Plan, 401(k) Plan, and Benefit Plans, or any
substitute plans adopted prior to the Change In Control of the Company, unless
an equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to the plan, or the failure by the Company to
continue your participation in it (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount of benefits
provided and the level of your participation relative to other participants, as
existed at the time of the Change In Control;


3.3.6 The failure by the Company to continue to provide you with (i) benefits
substantially similar to those enjoyed by you under any of the Company's life
insurance, medical, health and accident, or disability plans in which you were
participating at the time of the Change In Control of the Company was in effect
for the employees of the Company generally at the time of the Change In Control,
(ii) the failure to continue to provide you with a Company automobile or
allowance in lieu of it at the time of the Change In Control of the Company,
(iii) the taking of any action by the Company that would


Page 4 of 11

--------------------------------------------------------------------------------




directly or indirectly materially reduce any of such benefits or deprive you of
any material fringe benefit enjoyed by you at the time of the Change In Control
of the Company, or (iv) the failure by the Company to provide you with the
number of paid vacation days to which you are entitled on the basis of years of
service with the Company in accordance with the Company's normal vacation policy
in effect at the time of the Change In Control of the Company;


3.3.7 The failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 5 of this Agreement; or


3.3.8 Any purported termination of your employment that is not effected pursuant
to a Notice of Termination satisfying the requirements of Subsection 3.4 below
(and, if applicable, the requirements of Subsection 3.2 above); for purposes of
this Agreement, no such purported termination shall be effective.


3.4 Notice of Termination.  Any purported termination of your employment by the
Company or by you shall be communicated by written Notice of Termination to the
other party to this Agreement in accordance with Section 6 of this
Agreement.  For purposes of this Agreement, a "Notice of Termination" shall mean
a notice that shall indicate the specific termination provision in this
Agreement relied on, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under the provision so indicated.   Your rights to terminate your employment
pursuant to this Subsection shall not be affected by your incapacity due to
physical or mental illness.  Your continued employment shall not constitute
consent to, or a waiver of rights with respect to, any circumstance constituting
Good Reason under this Agreement.  In the event you deliver Notice of
Termination based on circumstances set forth in Paragraphs 3.3.1, 3.3.5, 3.3.6,
3.3.7, or 3.3.8 above, which are fully corrected prior to the Date of
Termination set forth in your Notice of Termination, the Notice of Termination
shall be deemed withdrawn and of no further force or effect.


3.5 Date of Termination, etc.  "Date of Termination" shall mean (A) if your
employment is terminated for Disability, 30 days after Notice of Termination is
given (provided that you shall not have returned to the full-time performance of
your duties during such 30-day period), and (B) if your employment is terminated
pursuant to Subsection 3.2 or 3.3 above or for any other reason (other than
Disability), the date specified in the Notice of Termination (which, in the case
of a termination pursuant to Subsection 3.2 above shall not be less than 30
days, and in the case of a termination pursuant to Subsection 3.3 above shall
not be less than 15 nor more than 60 days, respectively, from the date the
Notice of Termination is given).  However, if within 15 days after any Notice


Page 5 of 11

--------------------------------------------------------------------------------




of Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this provision), the party receiving the Notice of
Termination notifies the other party that a dispute exists concerning the
termination, then the Date of Termination shall be the date on which the dispute
is finally determined, either by mutual written agreement of the parties, by a
binding arbitration award, or by a final judgment, order, or decree of a court
of competent jurisdiction (which is not appealable or with respect to which the
time for appeal has expired and no appeal has been perfected).  The Date of
Termination shall be extended by a notice of dispute only if the notice is given
in good faith and the party giving the notice pursues the resolution of the
dispute with reasonable diligence.  Notwithstanding the pendency of any such
dispute, the Company will continue to pay you your full compensation in effect
when the notice giving rise to the dispute was given (including, but not limited
to, base salary) and continue you as a participant in all compensation, benefit,
and insurance plans in which you were participating when the notice giving rise
to the dispute was given, until the dispute is finally resolved in accordance
with this Subsection.  Amounts paid under this Subsection are in addition to all
other amounts due under this Agreement and shall not be offset against or reduce
any other amounts due under this Agreement.


4.  Compensation on Termination or During Disability.  Following a Change In
Control of the Company, as defined by Section 2, on termination of your
employment or during a period of disability you shall be entitled to the
following benefits:


4.1 During any period that you fail to perform your full-time duties with the
Company as a result of incapacity due to physical or mental illness, you shall
continue to receive your base salary at the rate in effect at the commencement
of any such period, together with all amounts payable to you under any
compensation plan of the Company during the period, until this Agreement is
terminated pursuant to section 3.1 above.  Thereafter, or in the event your
employment shall be terminated by the Company or by you for Retirement, or by
reason of your death, your benefits shall be determined under the Company's
retirement, insurance, and other compensation programs then in effect in
accordance with the terms of those programs.


4.2  If your employment shall be terminated by the Company for Cause or by you
other than for Good Reason, Disability, death, or Retirement, the Company shall
pay you your full base salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given, plus all other amounts and
benefits to which you are entitled under any compensation plan of the Company at
the time the payments are due.  The Company shall have no obligations to you
under this Agreement.


Page 6 of 11

--------------------------------------------------------------------------------




4.3  On or before the third anniversary of the Change In Control, if your
employment by the Company shall be terminated (a) by the Company other than for
Cause, Retirement or Disability, or (b) by you for Good Reason (as defined in
Section 3.3 herein), then you shall be entitled to the benefits provided below:


4.3.1  The Company shall pay you your full salary through the Date of
Termination at the rate in effect at the time notice of Termination is given,
plus all other amounts and benefits to which you are entitled under any
compensation plan of the Company, at the time the payments are due, except as
otherwise provided below.


4.3.2 In lieu of any further salary payments to you for periods subsequent to
the Date of Termination, the Company shall pay to you, as severance pay the
following:  (i) a lump sum severance payment equal to three (3) times the
average of your Compensation for the five (5) years prior to the occurrence of
the circumstance giving rise to the notice of Termination (or if employed less
than 5 years, the average annualized compensation of the period worked to date),
plus (ii) the amounts in the forms set forth in paragraphs 4.3.3, 4.3.4 and
4.3.5 (the “Severance Payments”).  In addition to the Severance Payments, the
Company shall pay to you an additional amount equal to the amount of the Excise
Tax, if any,  that is due or determined to be due under Section 4999 of the
Internal Revenue Code of 1986, as amended, resulting from the Severance Payments
or any other payments under this Agreement or any other agreement between you
and the Company and an amount sufficient to pay the taxes on any such Excise
Taxes (the “Gross-up”).


4.3.3 The Company shall continue coverage for you and your dependents under any
health or welfare benefit plan under which you and your dependents were
participating prior to the Change in Control for a period ending on the earlier
to occur of (i) the date you become covered by a new employer’s health and
welfare benefit plan, (ii) the date you become covered by Medicare, or (iii) the
date which is thirty-six (36) months from the date of Termination.  The coverage
for your dependents shall end earlier than (i), (ii) or (iii) if required by the
health or welfare benefit plan due to age eligibility.


4.3.4 The Company shall pay to you any deferred compensation, including, but not
limited to deferred bonuses, allocated or credited to you or your account as of
the Date of Termination.


Page 7 of 11

--------------------------------------------------------------------------------




4.3.5 Outstanding stock options or Restricted Stock grants, if any, granted to
you under the Company's Stock Plans which are not vested on Termination shall
immediately vest.


4.3.6 Where you shall prevail in any such action, the Company shall also pay to
you all legal and accounting fees and expenses incurred by you as a result of
the termination (including all such fees and expenses incurred by you as a
result of the termination (including all such fees and expenses, if any,
incurred in contesting or disputing any termination or in seeking to obtain or
enforce any right or benefit provided by this Agreement or in connection with
any tax audit or proceeding to the extent attributable to the application of
Code Section 4999 to any payment or benefit provided under this Agreement) or
any other agreement with the Company.


4.3.7 The amount of Severance Payments and any Gross-up due to you under this or
any other relevant agreement with the Company shall be determined by a third
party agreed to by you and the Company.  If you cannot agree on a third party,
then both third parties shall determine the amounts due under this
Agreement.  If the third parties do not agree on the amount to be paid to you,
then either party may submit the calculation of the amounts which are in dispute
to Arbitration in accordance with this Agreement.  The payments provided for in
Paragraphs 4.3.2, 4.3.4 and 4.3.5 above, shall be made no later than the
thirtieth (30th) day following the Date of Termination.  However, if the amounts
of the payments cannot be finally determined on or before that day, the Company
shall pay to you on that day an estimate, as determined in good faith by the
Company, of the minimum amount of such payments and shall pay the remainder of
those payments (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code) as soon as the amount can be determined but in no
event later than the 30th day after the Date of Termination.  In the event that
the amount of the estimate payments exceeds the amount subsequently determined
to have been due, the excess shall constitute a loan by the Company to you
payable on the 30th day after demand by the Company (together with interest at
the rate provided in Section 1274(b)(2)(B) of the Code).


4.4  After the third anniversary of the Change In Control, if your employment by
the Company shall be terminated (a) by the Company other than for Cause,
Retirement or Disability, or (b) by you for Good Reason (as defined in Section
3.3 herein), then you shall be entitled to the benefits provided in Section 4.3
above and as otherwise provided under this Agreement except that sub paragraph
4.3.2(i) shall read: (i) a lump sum severance payment equal to one and


Page 8 of 11

--------------------------------------------------------------------------------




one half (1.5) times the average of your Compensation for the five (5) years
prior to the occurrence of the circumstance giving rise to the notice of
Termination (the “Termination Payment”).


4.5  For purposes of this Agreement, “Compensation” shall mean the aggregate
remuneration paid by the Company to you during a calendar year, including
bonuses, awards under the Company’s Restricted Stock Plan, benefits under
employee benefit plans, automobile allowances or any fees paid to you as
remuneration for serving as a Director of the Company.


4.6 You shall not be required to mitigate the amount of any payment provided for
in this Section 4 by seeking other employment or otherwise, nor shall the amount
of any payment or benefit provided for in this Section 4 be reduced by any
compensation earned by you as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by you to
the Company, or otherwise except as specifically provided in this Section 4.


4.7 In addition to all other amounts payable to you under this Section 4, you
shall be entitled to receive all qualified benefits payable to you under the
Company's 401(k) Plan, Defined Benefit Plan and any other plan or agreement
relating to retirement benefits in accordance with the terms of those plans.


5.  Successors; Binding Agreement.


5.1 The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken
place.  Failure of the Company to obtain the assumption and agreement prior to
the effectiveness of any succession shall be a breach of this agreement and
shall entitle you to compensation from the Company in the same amount and on the
same terms as you would have been entitled to under this Agreement if you had
terminated your employment for Good Reason following a Change In Control of the
Company, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination.


5.2 This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, heirs,
distributees, and legatees.  If you should die while any amount would still be
payable to you if you had continued to live, all such amounts, unless otherwise
provided in this Agreement, shall be paid in accordance with the terms of this


Page 9 of 11

--------------------------------------------------------------------------------




Agreement to your legatee or other designee or, if there is no such designee, to
your estate.


6.  Notice.  For the purpose of this Agreement, all notices and other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company, or to such
other address as either party may have furnished to the other in writing in
accordance this Agreement, except that notice of a change of address shall be
effective only on receipt.


7.  Miscellaneous


7.1 No provision of this Agreement may be modified, waived, or discharged unless
the waiver, modification, or discharge is agreed to in writing and signed by you
and such officer as may be specifically designated by the Board.


7.2 No waiver by either party to this Agreement at any time of any breach by the
other party of, or compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.


7.3 No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter of this Agreement have been made by either
party that are not expressly set forth in this Agreement.


7.4 Nothing in this Agreement is intended to reduce any benefits payable to you
under any other agreement you may have with the Company or in any Company plan
in which you may participate.


7.5 The validity, interpretation, construction, and performance of this
Agreement shall be governed by the law of New Jersey without reference to its
conflict of laws principles.


7.6 All references to sections of the Exchange Act or the Code shall be deemed
also to refer to any successor provisions to such sections.  Any payments
provided for shall be paid net of any applicable withholding or deduction
required under federal, state or local law.


7.7 The obligations of the Company under Section 4 shall survive the expiration
of the term of this Agreement.


Page 10 of 11

--------------------------------------------------------------------------------






8.  Validity.  The validity or enforceability of any provision of this Agreement
shall not affect the validity or unenforceability of any other provision of this
Agreement, which shall remain in full force and effect.


9.  Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


10.  Arbitration.  Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in New Jersey in
accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator's award in any court having
jurisdiction.  However, you shall be entitled to seek specific performance of
your right to be paid until the Date of Termination during the pendency of any
dispute or controversy arising under or in connection this Agreement.


11.  Entire Agreement.  This Agreement sets forth the entire understanding of
the parties with respect to its subject matter and supersedes all prior written
or oral agreements or understandings with respect to the subject matter.


In witness whereof, the parties have executed this Agreement as of the day and
year first above written.
 

   
MIDDLESEX WATER COMPANY
                   
By:
/s/ Dennis W. Doll
     
Dennis W. Doll
     
President
       
ATTEST:
             
/s/ Kenneth J. Quinn
     
Kenneth J. Quinn
     
Vice President and
     
Secretary
                           
/s/ Bernadette M. Sohler
     
Bernadette M. Sohler



(Corporate Secretary/Change in Control/Sohler)


Page 11 of 11

 